DECISION
The application of the above-named defendant for a review of the sentence of 10 years imposed on February 3, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board finds that the sentence was appropriate under the circumstances considering the Defendant’s failure to fulfill the two prior opportunities that were given to him by Judge Green.
We wish to thank Jeff Ginalias of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
John S. Henson, Chairman, Joseph B. Gary, Robert J. Boyd